Title: To John Adams from Tristram Dalton, 16 July 1798
From: Dalton, Tristram
To: Adams, John



Sir
Washington 16th July 1798

At Mrs Dalton’s Request, I take the liberty to inclose a Letter to Mrs Adams, on a Subject that has most sensibly affected her—and myself.
This letter, I hope, will be perfectly satisfactory,—as it contains a statement of Facts, and a denial of a most gross falsehood, handed to Mrs Adams—and intended to injure us in her and your good Opinions, than which nothing would be so much regretted by us.
There are violent disputes in this City, which have caused Parties to run so high, that an acquaintance with one is sufficient to incur the Anathemas of the other—
I have studiously avoided taking either Side—for which reason both look askance at me.—While they shall retain, and express such animosities against each other, I will preserve that Course which will be justified by the impartial
On Account of the Publick Welfare, I lament that such circumstances exist; from the present instance I feel a personal injury, inseperable, almost, from those who happen to be of the same Society, however innocent—
Exceedingly anxious to remove from Your, and Mrs Adams’s, Mind any unfavorable impressions, which this Tale of Untruth may have made—Mrs D. & I hasten to write by this first Mail, after the receit of a friendly letter from Mr Bartlett, advising what had been so unfoundedly asserted of me
I will not detain You any longer on my own concerns—trusting You will excuse me for this Liberty—as it was taken on an Occasion most dear to me, and which, of all others, I feel most interested in—
With the most perfect respects and Regards to Mrs Adams & Yourself / I am— / Sir / Your obliged Friend / And most obedt Servant

Tristram Dalton